Citation Nr: 1447463	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to a compensable disability rating for an abdominal scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a September 2014 brief, the Veteran's representative asserted that the Veteran 
Had made it clear in his notice of disagreement and other statements that he was claiming for all residuals of the emergency appendectomy, not just the rating for the scar.  However, a plain reading of those documents shows that the Veteran was indeed focused primarily on the appendectomy scar.  For example, in his August 2007 claim, the Veteran indicated that he was seeking service connection for "post scarring from appendectomy."  As such, it is clear that the issue on appeal is appropriately limited to the appendectomy scar.  However, given the representative's contentions, the Board concludes that a number of claims have arisen that must be referred.  These are the issues of entitlement to service connection for gastroesophageal reflux disease, hypertension, an acquired psychiatric disorder, diabetes, and coronary artery disease.   Accordingly, these issues are referred to the AOJ for appropriate action.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" and VBMS systems to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that the Veteran has a current jaw disability that is related to his active service.

2.  The Veteran's post-appendectomy scar is less than 39 square centimeters in total area, is not painful, and does not result in limited motion or other functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for jaw disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2014).

2.  The criteria for a compensable disability rating for a post-appendectomy scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in September 2007.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records and VA treatment records have been obtained, to the extent available.   

In the September 2014 brief, the Veteran's representative asserts that the Veteran's service treatment records are not complete with regard to the records from the Veteran's appendectomy.  The Board does not take a position on the completeness of the records regarding the appendectomy.  However, because the issue on appeal is for an increased rating for the residual scar from the procedure, the relevant evidence for the purpose of that appeal is the current state of the scar, and such a determination does not rely on the surgery itself, but rather relies on the current medical findings. 

The Veteran has not been afforded a VA examination addressing his claimed jaw disability.  No such examination is required.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

In this case, the Veteran's representative has asserted that the Veteran's jaw has not been examined orthopedically, muscularly or neurologically for present misalignment, dysfunction or arthritis; and the representative notes that the Veteran's chin scars were incurred in a fall which might have injured the mandible.  

However, as will be discussed, there is no indication that the Veteran has been diagnosed with a jaw disability at any time and service treatment records do not show any injury to the mandible in service, despite an evaluation for specifically that purpose.  Instead, the only suggestion that the Veteran may have a jaw disability is his own lay testimony, and his lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Without competent evidence indicating that the Veteran has indeed been diagnosed with a jaw disability, or a mandible injury in service a VA examination of the Veteran's jaw is unwarranted.



The Veteran was provided with an examination of his scars in August 2008.  The examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative has questioned the adequacy of this examination.  The Board, therefore, finds this examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Moreover, there has not been any suggestion that the Veteran's appendectomy scarring has worsened since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).   

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran argues that he has a jaw disability as a result of his in-service experiences.  Specifically, the Veteran stated in his  August 2007 claim that in January 1992 he fell in service causing a laceration of his chin.  He believes that this fall and resultant laceration has caused him to develop jaw pain when eating.

The medical evidence of record does not support a finding that the Veteran has a current jaw disability.  

Service connection has been established for a chin scar that resulted from a fall in service when the Veteran slipped on ice.  However, the service treatment records describing the incident not that the Veteran specifically denied any head trauma and there was no dental referral as a result of the accident.  The Veteran's mandible was specifically examined but it was noted that there was no evidence of fracture or dislocation.  The Veteran was provided with a dental examination several weeks later, just prior to separation, but again no jaw or mandible problems were identified.

In August 2007, more than 15 years after separation, the Veteran called VA complaining of a "tender jaw."  However, he failed to respond to numerous attempts of VA clinicians to contact him regarding this complaint.  The numerous medical records that the Veteran has submitted otherwise contain no complaints, treatments, or diagnoses relating to his jaw.  With respect to the Veteran's accounts of jaw pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA must identify a disability, not the symptoms of a disability.  In this case, a jaw disability has not been identified, and the Veteran's claim is therefore denied.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the Veteran's lay statements regarding his claimed jaw disability, the Board has no reason to doubt that the Veteran currently experiences symptoms such as pain in the jaw area.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, however, the evidence of record does not contain findings consistent with a jaw disability.  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Moreover, while the Veteran is competent to describe pain in a region, he lacks the medical training to assess the origin of that pain.
 
Here, the Veteran currently receives a 40 percent rating for the scar on his chin, which includes adherence to the underlying tissue and the pain associated with such a condition.  That is, the Veteran is receiving a very high rating for p6ain in the area in which he alleges that he has a jaw disability.  Yet, while the Veteran has complained about "jaw" pain, no diagnosis of any jaw disability is of record, despite his receipt of extensive medical care.  Of note, VA treatment records list a number of disabilities, but do not mention any jaw disability.

As described, the Board concludes that the preponderance of the evidence is against granting service connection for a jaw disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran contends that his residual scar from an appendectomy is more severe than the current noncompensable evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).

VA received the Veteran's claim for an increased rating for his scar in October 2007.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities.  However, the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Inasmuch as the Veteran's claim was received before October 23, 2008 and he has not requested review under the new criteria, the Board will only consider the criteria in effect before October 23, 2008.

The Veteran underwent a VA examination in August 2008.  The examiner noted that the Veteran had a scar of the right lower abdomen that was 12.0 centimeters long by 0.5 centimeters wide (the Board notes that this is a total area of 6 square centimeters).  There was no tenderness to palpation, adherence to underlying tissue, or skin ulceration or breakdown over the scar.  The scar did not result in a limitation of motion or loss of function.  The examiner noted that there was underlying soft tissue damage.  The diagnosis was a scar residual of an appendectomy with no additional functional impairment.

In January 2010, the Veteran stated that his spouse had measured his scar and found that it was 6 inches long (or approximately 15.25 centimeters) and one inch wide (or approximately 2.5) centimeters.  These measurements would represent a total scar area of approximately 38 centimeters.  The Board will not further discuss the results of these findings for two reasons.  First, the Veteran's spouse has not been shown to have the competence to accurately measure the exact location and area of a surgical scar, which involves a medical determination of which skin represents scar tissue and which skin represents healthy tissue.  Second, even accepting that the Veteran's spouse was competent to take such measurements, these measurements would not result in a different outcome under the following analysis.  

In evaluating the diagnostic codes potentially applicable to the Veteran's scar, the Board notes that Diagnostic Code 7800 does not apply because the Veteran's scar is not on his head, face, or neck.  Diagnostic Code 7803 does not apply because the Veteran's scar does not cause limited motion, and Diagnostic Code 7804 does not apply because the Veteran's scar was not painful on examination.  

To the extent that the Veteran's scar is "deep," Diagnostic Code 7801 may apply.  The Veteran is not entitled to a compensable rating under this diagnostic code, however, because his scar of 6 square centimeters is less than the 39 square centimeter area that is associated with a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

To the extent that the Veteran's scar is "superficial," Diagnostic Code 7802 may apply.  The Veteran is not entitled to a compensable rating under this diagnostic code, however, because his scar of 6 square centimeters is less than the 929 square centimeter area that is associated with a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7805 applies to "other" scars, which are to be rated based on limitation of function of the part affected.  The Veteran is not entitled to a compensable rating under this diagnostic code because the Veteran has suffered no functional impairment (such as limitation of motion) as a result of his scar.

For the above reasons, a compensable rating for the Veteran's scar is not warranted.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's symptomatology was more or less than stated above.  The Veteran is accordingly not entitled to receive a "staged" rating.  

Extraschedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected scar that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that his service-connected appendectomy scar renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Service connection for a jaw disability is denied.

A compensable disability rating for an abdominal scar is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


